
	
		III
		111th CONGRESS
		1st Session
		S. RES. 246
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 6, 2009
			Mr. Enzi (for himself
			 and Mr. Barrasso) submitted the following
			 resolution; which was referred to the Committee on Rules and
			 Administration
		
		RESOLUTION
		Requiring that legislation considered by
		  the Senate to be confined to a single issue.
	
	
		1.Single issue requirement
			(a)Point
			 of orderIt shall not be in
			 order in the Senate to consider a bill or resolution that is not confined to a
			 single subject.
			(b)Supermajority waiver and appeals
				(1)WaiverThis section may be waived or suspended in
			 the Senate only by the affirmative vote of two-thirds of the Members, duly
			 chosen and sworn.
				(2)AppealsAppeals in the Senate from the decisions of
			 the Chair relating to any provision of this section shall be limited to 30
			 minutes, to be equally divided between, and controlled by, the appellant and
			 the manager of the bill or joint resolution. An affirmative vote of two-thirds
			 of the Members of the Senate, duly chosen and sworn, shall be required to
			 sustain an appeal of the ruling of the Chair on a point of order raised under
			 this section.
				
